848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Julius Edward PARKER, Defendant-Appellant.
No. 87-5129.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before MERRITT and BOGGS, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1985 defendant pleaded guilty to a five-count indictment charging, inter alia, income tax evasion, operating a gambling business, and operating a continuing criminal enterprise of distributing illegal drugs.  He was sentenced for these crimes on April 1, 1985.  Defendant did not take a direct appeal from this sentence.  On July 1, 1985 he filed a motion for reduction of sentence under Fed.R.Crim.P. 35(b).  His sentence was substantially reduced as a result of this.  On October 28, 1986 defendant filed a pleading styled "Motion for Clarification of Order of Reduction of Sentence" in which he sought a further reduction of his criminal sentence.  The district court subsequently issued a summary denial of this motion and the instant appeal followed.  On appeal the parties have briefed the issues.


4
Upon consideration we find ourselves in agreement with the trial court.  Our examination of the record convinces us the "Motion for Clarification" was neither an attempt to cure a patent ambiguity or inaccuracy of a previous order nor was it an attempt under Fed.R.Crim.P. 35(a) to correct an illegal sentence or one imposed in an illegal fashion.  The motion was, instead, a further attempt to obtain Fed.R.Crim.P. 35(b) relief.  The district court, having no jurisdiction to entertain a Rule 35(b) motion on October 28, 1986, see United States v. Addonizio, 442 U.S. 178 (1979), properly denied the "Motion for Clarification."    We affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation